



Exhibit 10.13(c)




AWARD AGREEMENT OF PERFORMANCE-BASED
RESTRICTED STOCK UNITS
UNDER THE ATMOS ENERGY CORPORATION
1998 LONG-TERM INCENTIVE PLAN


This Award Agreement of Performance-Based Restricted Stock Units (“Award
Agreement”) is dated as of {Date}, by and between Atmos Energy Corporation, a
Texas and Virginia corporation (the "Company"), and you ("Grantee"), pursuant to
the Company's 1998 Long-Term Incentive Plan (the "Plan"). Capitalized terms that
are used, but not defined, in this Award Agreement shall have the meaning set
forth in the Plan.


1.    Grant and Description of Units.


Pursuant to authorization by the Human Resources Committee of the Board (the
“Committee”), which has been designated by the Board to administer the Plan, the
Company hereby grants to the Grantee performance-based restricted stock units
(“Units”) under the Plan, for no consideration from the Grantee, with the
restrictions set forth below. Each such Unit shall be a notional share of common
stock of the Company (“Common Stock”), with the value of each Unit being equal
to the Fair Market Value of a share of Common Stock at any time. No physical
certificates representing the number of Units awarded shall be issued to the
Grantee, but an account shall be established and maintained for the Grantee, in
which each grant of Units to the Grantee shall be recorded, with the final
number of Units as determined in accordance with Section 3 or Section 5 below.
Until the final number of Units is determined, the Grantee shall not have any of
the rights of a shareholder of the Company with respect to the Units, except for
the crediting of dividend equivalents as provided for in Section 6 below.


2.     Restrictions on Alienation of Units.


Units awarded hereunder may not be sold, transferred, pledged, assigned, or
otherwise alienated in any manner, whether voluntarily, by operation of law, or
otherwise, until the restrictions on the Units are removed and the Units are
delivered to the Grantee in the form of shares of Common Stock in the manner
described below in Section 8.


3.    Number of Units Awarded.


Except as provided in Section 5(a) below, the number of Units ultimately to be
awarded to the Grantee upon vesting is contingent upon the cumulative amount of
earnings per share achieved by the Company for the three year measurement cycle,
Fiscal Years {Year} through {Year} (October 1, {Year} through September 30,
{Year}). The percentage of Units earned for each level of the cumulative amount
of earnings per share is illustrated in the performance schedule below. In
addition, should the performance levels achieved be between the stated criteria
below, straight-line interpolation shall be used. For example, should the
cumulative amount of earnings per share for the three-year period be ${Amount},
the percentage of Units earned would be {Amount}% of the number of Units
originally granted.









--------------------------------------------------------------------------------









Performance-Based Restricted Stock Units
Performance Schedule for Grant of Performance Period FY                
Performance Level
Cumulative 3-Yr. EPS
Restricted Stock Units Earned
Below Threshold
Less than $
    0%
Threshold
$
  50%
Target
$
100%
Maximum
$
200%



4.
Forfeiture of Units.



All Units granted shall be forfeited if, prior to the removal of restrictions on
the Units awarded hereunder as provided below in Section 8, the Grantee has a
voluntary or involuntary Termination of Service for any reason other than as
described below in Section 5. Each Grantee, by his or her acceptance of the
Units, agrees to execute any documents requested by the Company in connection
with such forfeiture. Such provisions with respect to forfeited Units shall be
specifically performable by the Company in a court of equity or law. Upon any
forfeiture, all rights of the Grantee with respect to the forfeited Units shall
cease and terminate, without any further obligation on the part of the Company.


5.
Removal of Restrictions.



(a) Death, Disability, Certain Involuntary Terminations and Terminations
following a Change in Control.


At the time and on the date of the Grantee's death, Termination of Service due
to Total and Permanent Disability, involuntary Termination of Service due to a
general reduction in force or specific elimination of the Grantee's job, or
Termination of Service for any reason following a Change in Control, while
employed by the Company or a Subsidiary, all restrictions placed on each Unit
awarded shall be removed, and the measurement cycle for purposes of Section 6
and Section 8 below shall be deemed to have ended. The prorated number of Units
awarded shall be determined by multiplying the percentage of Units awarded at
the “Target” performance level discussed above in Section 3, by the ratio of
actual months of service to 36 months of the original measurement cycle, with
the resulting product being increased, if appropriate, as provided below in
Section 6. The Grantee, or his or her legal representatives, beneficiaries or
heirs shall be entitled to a distribution, as provided in Section 8 below, of
shares of Common Stock equal in number to such prorated number of Units.


(b) Retirement.
 
At the time and on the date of the Grantee's Retirement on or after attaining
the age of 55 and completing at least three (3) consecutive years of service
with the Company at the time of such Retirement, the restrictions placed on the
Units under Section 2 above shall not be removed and the percentage of Units
earned shall not be determined until the end of the measurement cycle. The
number of Units awarded shall be determined by multiplying the ratio of actual
months of service to 36 months of the original measurement cycle by the
percentage of Units earned, based on the actual performance achieved over the
original measurement cycle, as discussed above in Section 3, with the resulting
product being increased, if appropriate, as provided below in Section 6. The
Grantee, or his or her legal representatives, beneficiaries or heirs shall be
entitled to a distribution, as provided in Section 8 below, of shares of Common
Stock equal in number to such prorated number of Units.







--------------------------------------------------------------------------------





6.
Credit of Dividend Equivalents.



Immediately prior to distribution of Units as described above in Section 5 or
below in Section 8, the Grantee’s account shall be credited with a number of
Units which are based on the amount of dividends that are declared and paid on
shares of Common Stock during each fiscal quarter of the measurement cycle,
determined in accordance with Section 3 or Section 5 above (“dividend
equivalents”). The number of Units upon which dividend equivalents shall be
credited for the benefit of the Grantee is the total number of Units finally
determined to have been earned by the Grantee at the end of the measurement
cycle in accordance with Section 3 or Section 5 above, as appropriate. The total
amount of each quarterly dividend equivalent shall be converted to the number of
Units attributable to that quarterly dividend equivalent, by dividing such
dividend equivalent amount by the average of the high and low prices of the
Common Stock on the last trading day of the month during each quarter that such
dividends are paid during the appropriate measurement cycle.


7. Adjustment Upon Changes in Stock.


If there shall be any change in the number of shares of Common Stock outstanding
resulting from subdivision, combination, or reclassification of shares, or
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split or other change in the corporate structure, an appropriate
adjustment in the number of Units with respect to which restrictions have not
lapsed shall be made by the Committee. Depending upon the change in corporate
structure, the Committee shall issue additional Units or substitute Units to the
Grantee for his or her account, which shall have the same restrictions, terms
and conditions as the original Units. Any such adjustment shall be in accordance
with the applicable provisions of Section 14 and/or Section 15 of the Plan.
 
8. Distribution of Common Stock or Cash.


The Grantee shall receive a distribution of whole shares of Common Stock equal
in number to the number of Units finally determined to be earned as set forth in
Section 3 or Section 5(a) above, as the case may be, increased, if appropriate,
as provided in Section 6 above (subject to the withholding requirements set
forth in Section 9 below), provided the Grantee has been an employee of the
Company or a Subsidiary with continuous service during the entire term of the
measurement cycle, except in the event of the Grantee’s Termination of Service
or Retirement as discussed above in Section 5. Distribution of shares of Common
Stock shall occur as soon as administratively possible, as determined solely by
the Company, following the last trading day of the quarter in which the
measurement cycle ends as provided for in either Section 3 or Section 5(a)
above, as the case may be (such day being referred to as the “Distribution
Date”), but in no event later than 90 days following the Distribution Date.
Notwithstanding the immediately preceding sentence, in the case of a
distribution of shares of Common Stock on account of any Termination of Service
as provided for in Section 5 above, other than death, a distribution of the
number of such shares, determined after application of the withholding
requirements set forth in Section 9 below, plus any dividends payable with
respect to such number of shares, on behalf of the Grantee, if the Grantee is a
"specified employee" as defined in §1.409A-1(i) of the Final Regulations under
Code Section 409A, to the extent otherwise required under Section 409A, shall
not occur until the date which is six (6) months following the date of the
Grantee’s Termination of Service (or, if earlier, the date of death of the
Grantee). Upon a distribution of shares of Common Stock as provided herein, the
Company shall cause the Common Stock then being distributed to be registered in
the Grantee’s name, but shall not issue certificates for the Common Stock unless
the Grantee requests delivery of the certificates for the Common Stock, in
writing in accordance with the procedures established by the Company. The
Company shall deliver certificates to the Grantee as soon as administratively
practicable following the Company’s receipt of a written request from the
Grantee for delivery of the certificates. From and after the date of receipt of





--------------------------------------------------------------------------------





such distribution, the Grantee or the Grantee's legal representatives,
beneficiaries or heirs, as the case may be, shall have full rights of transfer
or resale with respect to such shares subject to applicable state and federal
regulations. Notwithstanding any provisions of this Award Agreement to the
contrary, in lieu of a distribution of shares of Common Stock, the Company shall
have the option to settle the payment of some or all of the Units in an
economically equivalent amount of cash.


9.     Withholding Requirements.


Upon the removal or lapse of the restrictions on the Units, the number of shares
of Common Stock to be distributed by the Company to the Grantee, which are equal
to the number of Units finally determined to be earned by the Grantee as set
forth in Sections 3 or Section 5(a) and Section 6 above, or an economically
equivalent amount of cash, as discussed in Section 8 above, shall be subject to
applicable withholding requirements for income and employment taxes arising from
the removal or lapse of the restrictions on the Units. However, if the Grantee
is a "specified employee" as defined in §1.409A-1(i) of the Final Regulations
under Code Section 409A who is subject to the six (6) months delay provided for
in Section 8 above, the Company shall, on the date of the Grantee’s Termination
of Service, based on the value of a share of Common Stock on such date, withhold
the number of shares attributable to any employment taxes and shall, on the date
which occurs six (6) months following the date of the Grantee’s Termination of
Service (or, if earlier, the date of death of the Grantee), based on the value
of a share of Common Stock on such date, withhold the number of shares
attributable to income taxes. Dividends for such delay period will also be
payable to the Grantee on such date based on the final net number of shares.  
            
10.     Modification.


This Award Agreement may be changed or modified without the Grantee's consent or
signature, if the Company determines, in its sole discretion, that such change
or modification is necessary for purposes of compliance with or exemption from
the requirements of Section 409A of the Code and any regulations or other
guidance issued thereunder, or otherwise to comply with any law.




Grantee acknowledges that as of the grant date, this Award Agreement and the
Plan set forth the entire understanding between Grantee and the Company
regarding the acquisition of the Units granted under the Plan and supersede all
prior oral and written agreements on this subject. By Grantee’s electronic
acceptance and the signature of the Company’s representative below, Grantee and
the Company agree that the Units are granted under and governed by this Award
Agreement and the Plan. Grantee has reviewed and fully understands all
provisions of this Award Agreement and the Plan in their entirety.




ATMOS ENERGY CORPORATION
By: /s/ Kevin Akers        
Kevin Akers
President and
Chief Executive Officer





